--------------------------------------------------------------------------------

 
                                                                                                Exhibit
10.1
 

 




VITA VENTURES, LLC












OPERATING AGREEMENT












Dated as of  September 7, 2006


















--------------------------------------------------------------------------------








Vita Ventures, LLC


a Delaware Limited Liability Company




OPERATING AGREEMENT






THIS AGREEMENT is made and entered into as of  September 7, 2006, by and between
G-Nutritional, LLC, a Delaware limited liability company ("GN") and Vitaquest
International LLC, a Delaware limited liability company ("VQT"). GN and VQT
hereafter are referred to collectively as the "Members."



PRELIMINARY STATEMENT




WHEREAS, a Certificate of Formation has been filed with the Secretary of State
of the State of Delaware to organize Vita Ventures, LLC under and pursuant to
the Delaware Limited Liability Company Act; and


WHEREAS, in accordance with Delaware Limited Liability Company Act, the Members
desires to enter into this Agreement to set forth the respective rights, powers
and interests of the Members with respect to the Company, to provide for the
management of the business and operations of the Company and to provide for the
Members' continued ownership of the Company;


NOW, THEREFORE, the Members agree as follows:


ARTICLE I


DEFINED TERMS


1.1 Definitions. The following defined terms used in this Agreement shall have
the respective meanings set forth in this Article I. Additional defined terms
are set forth throughout this Agreement.


"Affiliate" means, when used with reference to a specific Person (or when not
referring to a specific Person shall mean an Affiliate of a Member), any Person
that, directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such specific Person.


"Aggregate Contributions" means, at any time, the sum of the Capital
Contributions of all Members theretofore made to the Company.
 

 

--------------------------------------------------------------------------------





"Agreement" means this Limited Liability Company Operating Agreement, including
the Schedules and Exhibits hereto, as originally executed and as subsequently
amended from time to time in accordance with the provisions hereof.


"Bankruptcy Code" means Title 11 of the United States Code, as now in effect or
as hereafter amended.


"Brand" means the brand, including Foreman Indicia, under which the Products
will be marketed.


"Business" means the business of marketing the Products under the Brand by any
and all means to which the Members agree, including, without limitation, by
direct response television and through retail outlets.


"Capital Account" means the Capital Account maintained for each Member pursuant
to Section 4.2.


"Capital Contribution" means the total amount of cash and property contributed
to the Company by a Member (less any distribution of capital to such Member
relating thereto); provided, however, that property will be deemed a Capital
Contribution only when mutually agreed by the Members.


"Certificate of Formation" means the Certificate of Formation of the Company
described in Section 2.1.


"Code" means the Internal Revenue Code of 1986, as now in effect or as hereafter
amended.


"Company" means Vita Ventures, LLC, the limited liability company formed by the
filing of the Certificate of Formation.


"Distributable Funds" means the excess, from time to time, of the Company's cash
on hand after payment or provision for all Operating Expenses and maintenance of
the Reserve; and, in the event of dissolution, the excess of the Company's cash
on hand after the winding up of the Company's business and the payment or
provision for payment of all of the Company's liabilities.


"Distribution Agreement" means the agreement to be entered into between the
Company and Windmill Health Products, pursuant to which the Products will be
distributed through normal retail channels in accordance with terms and
conditions to be mutually agreed upon by the parties hereto.
 

2

--------------------------------------------------------------------------------



"Economic Interest" means that aspect of a Membership Interest which consists
solely of the rights to receive Distributable Funds.


"Fiscal Year" means the calendar year.


“Foreman Indicia” means the name and likeness of George Foreman.


"LLC Law" means the Delaware Limited Liability Company Act, as it may be amended
from time to time, and any successor to such LLC Law.


"Members" means GN and VQT and any permitted successors or assignees of their
Membership Interests.


"Membership Interest" means the entire interest of a Member in the Company,
including, without limitation, (a) the right to receive distributions of
Distributable Funds, allocations of Net Income and Net Loss and distributions of
liquidation proceeds under this Agreement and (b) any management rights, voting
rights or rights to consent provided for herein.


"Net Income" and "Net Loss" for any Fiscal Year of the Company, or any fraction
thereof, shall mean the net income or net loss of the Company, as the case may
be, for such Fiscal Year, in each case including gain or loss recognized upon
the sale of any assets of the Company, including the amount, if any, of tax
exempt income received or accrued and taking into account expenditures of the
Company described in section 705(a)(2)(B) of the Code (including expenditures
treated as described in section 705(a)(2)(B) of the Code under Treas. Reg.
§1.704-1(b)(2)-(iv)(i)). The Company shall determine all items of Net Income and
Net Loss in accordance with principles applicable in determining taxable income
or loss for federal income tax purposes for limited liability companies treated
as partnerships and consistent with accounting methods used by the Company in
determining taxable income or loss for federal income tax purposes.
 
"Operating Expenses" means all mutually agreed costs and expenses incurred in
the operation of the Company during any period, including, without limitation,
legal and accounting fees and expenses.


"Other Materials" means "Other Materials" as defined in the Trademark License
and Services Agreement.


"Packaging" means "Packaging" as defined in the Trademark License and Services
Agreement.


"Percentage Interests" means the respective Membership Interests of GN and VQT
(i.e., 50.1% and 49.9%, respectively, except for the purposes of voting, where
the interests shall be 50% and 50%, respectively).
 

3

--------------------------------------------------------------------------------



"Person" means any general partnership, limited partnership, corporation,
limited liability company, joint venture, trust, business trust, governmental
agency, cooperative, association, individual or other entity, and the heirs,
executors, administrations, legal representatives, successors and assigns of
such Person as the context may require.
 


"Products" means "Products" as defined in the Trademark License and Services
Agreement.


"Reserve" means an amount deemed reasonable by the Members to be held by the
Company in anticipation of reasonably foreseeable as well as unanticipated
expenses.


"Securities Act" means the Securities Act of 1933, as amended.


"Trademark License and Services Agreement" means the trademark license and
services agreement dated as of  September 7, 2006 between GN and the Company.
Any capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Trademark License and Services Agreement.


"Treasury Regulations" means the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.


“Windmill” means Windmill Health Products, a division of VQT and the distributor
of Products pursuant to the Distribution Agreement.



ARTICLE II


ORGANIZATION


2.1 Formation. The Company has been organized as a Delaware limited liability
company under and pursuant to the LLC Law by the filing of the Certificate of
Formation with the Office of the Secretary of State of the State of Delaware as
required by the LLC Law. In the event of a conflict between the terms of this
Agreement and the Certificate of Formation, the terms of the Certificate of
Formation shall prevail.


2.2 Name. The name of the Company is "Vita Ventures, LLC." To the extent
permitted by the LLC Law, the Company may conduct its business under one or more
assumed names deemed advisable by the Members.


2.3 Purposes. The purposes for which the Company is organized and operated are:

(a) to operate the Business for the mutual benefit of the Members; and
 
 
 
4

--------------------------------------------------------------------------------



 
(b) to enter into all contracts, licenses and/or agreements and do all things
necessary or appropriate to the accomplishment of the foregoing purpose and the
conduct or promotion of such purpose.


The Company shall have all the powers necessary or convenient to effect any
purpose for which it is formed, including all powers granted by the LLC Law.


2.4 Office. The principal office of the Company shall be located at 8 Henderson
Drive, West Caldwell, New Jersey 07006, Attention: Keith Frankel. The location
of the Company's principal office may be changed at the direction of the Members
from time to time, and the Company shall maintain available for inspection at
its principal office the records required to be so maintained by the LLC Law.
The Company may have such other offices as the Members may designate from time
to time.




ARTICLE III


MEMBERS


3.1 Members. The names and addresses of the members of the Company (the
"Members") are as follows:


G-Nutritional, LLC:               c/o George Foreman Enterprises, Inc.,
100 North Wilkes-Barre Blvd.,
4th Floor
Wilkes-Barre, PA 18702
Attention: Efrem Gerszberg


Vitaquest International LLC:              8 Henderson Drive
West Caldwell, New Jersey 07006
Attention: Keith Frankel


As of the date hereof, there are no other Members of the Company, and no other
Person has any right to take part in the ownership of the Company.


3.2 Admission of Additional Members. Additional Members of the Company may be
added only if the addition of any such proposed additional Member is approved in
writing, prior to such admission, by all Members.
 

 
5

--------------------------------------------------------------------------------



ARTICLE IV


CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS


4.1 Capital Contributions. The Members will make Capital Contributions in
accordance with their Percentage Interests, provided, however, that unless they
unanimously agree otherwise, they shall not be required to make Aggregate
Contributions in excess of $350,000. Except to the extent the Members
unanimously agree otherwise, Capital Contributions will be made by the Members
in such amounts and at such times as are set forth in Exhibit 4.1, and Capital
Contributions will be applied by the Company in accordance with said Exhibit
4.1.


4.2 Capital Accounts. A Capital Account shall be established and maintained for
each Member. Each Member's Capital Account (i) shall be increased by (A) the
amount of money contributed or deemed to be contributed by that Member to the
Company, (B) the fair market value of property contributed by that Member to the
Company and accepted by the Company as a Capital Contribution (net of
liabilities secured by the contributed property that the Company is considered
to assume or takes subject to), and (C) allocations to that Member of Net
Income, including income and gain exempt from tax and income and gain described
in Section 1.704-1(b)(2)(iv)(g) of the Treasury Regulations, but excluding
income and gain described in Section 1.704-1(b)(4)(i) of the Treasury
Regulations, and (ii) shall be decreased by (A) the amount of money distributed
to that Member by the Company, (B) the fair market value of property distributed
to that Member by the Company (net of liabilities secured by the distributed
property that the Member is considered to assume or take subject to), (C)
allocations to that Member of expenditures of the Company described in Section
705(a)(2)(B) of the Code, and (D) allocations of Net Loss (or items thereof),
including loss and deduction described in Section 1.704-1(b)(2)(iv)(g) of the
Treasury Regulations, but excluding loss or deduction described in Section
1.704-1(b)(4)(i) or Section 1.704-1(b)(4)(iii) of the Treasury Regulations.


4.3 Return of Capital Contributions. Except as otherwise provided herein or in
the LLC Law, no Member shall have the right to withdraw, or receive any return
of, all or any portion of such Member's Capital Contribution.


4.4 Interest. No interest shall be paid by the Company on Capital Contributions
or on balances in Members' Capital Accounts.


4.5 Loans From Members. If the Company accepts a loan from a Member, such loan
shall not be considered a Capital Contribution, and the making of such loan
shall not result in any increase in the amount of the Capital Account or the
Percentage Interest of such Member. The amounts of any such loan shall be a debt
of the Company to such Member and shall be payable or collectible only out of
the Company's assets in accordance with the terms and conditions upon which such
loan is made. The repayment of loans from a Member to the Company upon
liquidation shall be subject to the order of priority set forth in Section 12.4.
 

 
6

--------------------------------------------------------------------------------





4.6 Percentage Interests. The respective Membership Interests of GN and VQT are
50.1% and 49.9%, respectively, for the allocation of profits and distribution of
losses. For voting purposes, the Membership Interests of GN and VQT are 50% and
50%, respectively. There shall be no adjustment to Percentage Interests by
reason of any additional Capital Contributions or loans made by any Member
unless both Members agree to such adjustment, in which event the Agreement shall
be amended to provide for the adjusted Percentage Interests.

 
ARTICLE V


ALLOCATIONS AND DISTRIBUTIONS


5.1 Allocations of Net Income and Net Losses. From and after the date of this
Agreement, all Net Income and Net Losses of the Company for each Fiscal Year or
fraction thereof shall be credited or charged to the Capital Accounts of the
Members in accordance with their Percentage Interests.


5.2 Allocations on Dissolution and Winding Up.


(a) After adjusting the Capital Accounts for distributions and allocations made
under this Article V for the year, gain resulting from a sale of the Company's
assets under Section 12.2 or otherwise upon the dissolution and termination of
the Company shall be allocated to the Members in the following order and
priority:


(i) First, if the Capital Account of any Member has a negative balance, gain
shall be allocated to such Member to the extent of such negative balance. If the
Capital Accounts of more than one Member have a negative balance, gain, to the
extent of the aggregate negative balances in the Capital Accounts of the
Members, shall be allocated to such Members in proportion to their respective
negative balances.


(ii) Then, gain shall be allocated to the Members in accordance with their
respective Percentage Interests.


(b) After adjusting the Capital Accounts for distributions and allocations made
under this Article V for the year, loss resulting from a sale of the Company's
assets under Section 12.2 or otherwise upon the dissolution and termination of
the Company shall be allocated to the Members in accordance with their
respective Percentage Interests.


5.3 Distributions of Distributable Funds.


(a) Distributable Funds will be distributed to the Members in accordance with
their respective Percentage Interests.
 

7

--------------------------------------------------------------------------------





(b) It is the intention of the Members that the Company distribute Distributable
Funds no less frequently than quarterly, and more frequently if so agreed upon
by the Members.


ARTICLE VI


RESTRICTIONS ON TRANSFER


6.1 Prohibited Transfers. Except as specifically permitted or required by this
Agreement, no Member shall directly or indirectly, sell, assign, convey,
transfer, donate or otherwise dispose of, or pledge, hypothecate or otherwise
encumber in any manner whatsoever, or permit or suffer an encumbrance of (or
enter into an agreement or understanding with respect to the foregoing)
(collectively, a "Transfer"), any of the right, title or interest in its
Membership Interest.


6.2 Permitted Transfers. Notwithstanding anything in this Agreement to the
contrary, a Member may Transfer all (but not less than all) of its Economic
Interest to one or more of its Affiliates. In connection with any Transfer
pursuant to this Section 6.2, the transferee shall execute and deliver to the
Company such documents as may reasonably be requested by the other Member to
evidence the same.


6.3 Transferees. A transferee of an Economic Interest in the Company pursuant to
Section 6.2 hereof shall not be admitted as a substituted Member of the Company
with all the rights and obligations of Membership Interest without the consent
of the other Member, which may be granted or withheld in such other Member's
sole discretion.


6.4 Contravention Voids Transfer. Any attempted Transfer in contravention of the
provisions of this Article VI shall be void and ineffectual and shall not bind
or be recognized by the Company.



ARTICLE VII


MEETINGS OF MEMBERS


7.1 Meetings. A meeting of Members may be called at any time by a Member for any
proper purpose. For the avoidance of uncertainty, matters which, pursuant to
specific provisions of this Agreement require the consent or approval of only a
single Member, will not require a meeting or vote of the Members.
 

 
8

--------------------------------------------------------------------------------



7.2 Place of Meetings. Meetings of Members shall take place at such location as
the Members agree or telephonically.


7.3 Notice. Notice of all meetings, stating the place, day and hour of the
meeting and the purpose or purposes for which the meeting is called, shall be
delivered, personally or by first class mail, not less than ten (10) or more
than thirty (30) days before the meeting to each Member.


7.4 Waiver of Notice. Attendance of a Member at a meeting without protesting
prior to the conclusion of the meeting the lack of notice of such meeting, shall
constitute a waiver of notice of the meeting by such Member.


7.5 Quorum. The presence of both Members is required to constitute a quorum at
any meeting of the Members.


7.6 Voting. All matters which require the "approval of the Members" require the
unanimous approval of the Members.


7.7 Action by Unanimous Written Consent. Whenever the Members are required or
permitted to take any action by vote, such action may be taken without a
meeting, without prior notice and without a vote, if a consent or consents in
writing, setting forth the action so taken, shall be signed by all of the
Members.


7.8 Member Representatives. Each Member will designate a single representative
who will be authorized to act on behalf of such Member in connection with any
matter which requires consideration and/or approval by the Members. Such
designee shall continue to serve until replaced by the Member appointing him or
her, and only the Member which appointed such designee shall have the right to
replace such designee. The initial representative of GN is Efrem Gerszberg, and
the initial representative of VQT is Keith Frankel. To insure that there is no
confusion as to whether a meeting between such individuals constitutes a meeting
of Members, the Members agree that a meeting or phone call or other interchange
between their representatives will not be considered an official meeting of the
Members unless such meeting or phone call or other interchange was the subject
of a notice in accordance with Section 7.3 or is acknowledged by both
representatives in writing to be an official meeting of the Members.
 

 

9

--------------------------------------------------------------------------------



ARTICLE VIII


MANAGEMENT OF THE COMPANY


8.1 Operation of the Business. Although the Members expect to develop a more
detailed business plan, they have agreed as follows with respect to the
development and operation of the Business:


(a) VQT will develop potential products to be marketed by the Company as
Products, principally related to wellness, vitamins and nutritional supplements.
It is understood that these potential products will not necessarily be unique
formulations and that they may be based on existing products of VQT. All
formulations for Products will be owned by VQT but made available to the Company
on a royalty-free basis for purposes of conducting the Business. The final
selection of Products to bear the Brand and to be marketed and sold by the
Company will be made by GN.


(b) The parties hereto hereby acknowledge that the Company shall have the right
to utilize the Foreman Indicia for the creation of the Brand and the marketing
of the Products strictly in accordance with the terms of the Trademark License
and Services Agreement. GN also will provide the services of George Foreman in
connection with the Business as specified in the Trademark License and Services
Agreement.


(c) The Company intends to market the Products through direct response
television ("DRTV") and ordinary retail channels. The initial Product launch is
expected to take place via DRTV in November 2006. In connection therewith, VQT
will supervise the outsourcing of the production of one or more infomercials (as
mutually agreed by the Members), all media buys and the fulfillment of customer
orders, but VQT will not itself perform the foregoing production, buying and
fulfillment services, which will be performed by third parties at the Company's
expense. If for any reason other than a failure by GN to fulfill its obligations
to the Company, such Product launch does not take place by December 31, 2006, GN
will have the right, at any time prior to February 28, 2007, to cause the
dissolution of the Company.
 

 
10

--------------------------------------------------------------------------------



(d) Distribution services for all methods of Product distribution other than
DRTV will be provided to the Company by Windmill pursuant to the terms of the
Distribution Agreement. If GN determines that Windmill is in breach of its
obligations under the Distribution Agreement, then following consultation with
VQT, GN will have the right, on behalf of the Company, to cause the Company to
discharge Windmill, and the Members will jointly select a replacement
distributor. If GN determines that Windmill's performance is unsatisfactory
and/or that more favorable financial terms are available to the Company
elsewhere, GN will have the right to present to the Company an alternative
distribution arrangement with a qualified distributor, and unless Windmill gives
assurances with respect to its future performance reasonably acceptable to GN
and/or matches the financial terms presented by GN, GN will have the right, on
behalf of the Company, to terminate the Distribution Agreement and cause the
Company to enter into the alternative arrangement presented by GN.


(e) VQT will manufacture or arrange for the manufacturing of all Products and
provide same to the Company at VQT's direct out-of-pocket cost.


(f) VQT will supervise the outsourcing of customer service requirements of the
Company, but VQT will not itself perform such customer service, which will be
performed by third parties at the Company's expense.


8.2  Major Decisions.


(a) The following will be considered "Major Decisions" and will require the
mutual approval of the Members:


(i) any merger or consolidation involving the Company;


(ii) except as otherwise provided by Section 12.1 below, any voluntary
liquidation, dissolution or termination of the Company;


(iii) any amendment or restatement of the Certificate of Formation or this
Agreement;


(iv) the incurring of monetary liabilities, borrowing money, issuance of notes,
bonds, and other obligations;


(v) granting a security interest, mortgage or other encumbrance on any of the
Company's assets, including, without limitation, any anticipated streams of
income;


(vi) the carrying on of any business other than the Business as defined herein;
 

 
11

--------------------------------------------------------------------------------


 

 
(vii) the execution or delivery of an assignment for the benefit of creditors of
the Company;


(viii) the hiring or firing of employees who will be on the payroll of the
Company;


(ix) the approval of an annual or other business plan;


(x) the making of any single expenditure or related series of expenditures
(other than distributions of Distributable Funds) in excess of Ten Thousand
Dollars ($10,000));


(xi) the timing and amount of any distribution of Distributable Funds;


(xii) the commencement or settlement of any litigation;


(xiii) the terms of, and any amendment to the terms of, the Distribution
Agreement;


(xiv) any decisions that any Person other than a Member is to provide services
for or on behalf of the Company, including, without limitation, customer
services, shipping services and/or marketing services. For the avoidance of
doubt, the decision for any Affiliates of a Member to provide services shall
constitute a "Major Decision."


(b) If the Members are unable to reach unanimity on a Major Decision, each
Member agrees to refer the matter to the board of directors of its parent
company for further consideration, following which the Members will hold a
meeting to again consider the Major Decision.


8.3 Decisions by GN. Except to extent specified herein to the contrary, GN shall
have sole approval over matters relating to the selection of the Products and
the use of the Foreman Indicia; provided, however, that GN acknowledges that it
has approved the basic concept of a wellness shake, subject to its further
approval right over the final formulation(s) of such Product and the use of the
Foreman Indicia in connection therewith.


8.4 Day to Day Operations; Officers. Subject to Sections 8.2 and 8.3 above, the
ordinary day-to-day operations of the Company shall be undertaken at no charge
to the Company by VQT. For the avoidance of doubt, the foregoing shall not be
deemed to give VQT the right to make substantive decisions without the approval
of GN, including, without limitation, in connection with the disbursements of
any Company funds not specifically provided for in Exhibit 4.1 attached hereto
or in any subsequent mutually approved budget.
 

 
12

--------------------------------------------------------------------------------



8.5 Standard of Care; Liability. The representatives of the Members shall
discharge their duties in good faith, with the care an ordinarily prudent person
in a like position would exercise under similar circumstances, and in a manner
they reasonably believe to be in the best interests of the Company. No such
representative shall be liable for any monetary damages to the Company for any
breach of such duties except for: receipt of a financial benefit to which such
person is not entitled or a knowing violation of the law.


ARTICLE IX


OWNERSHIP OF COMPANY PROPERTY


Except as otherwise specifically set forth in Sections 8.1(a) and 8.1(b) with
respect to the Product formulations and the Brand and Foreman Indicia and as
otherwise provided in the Trademark License and Services Agreement, all assets
of the Company shall be deemed to be owned by the Company as an entity, and no
Member shall have any separate ownership interest in such property or any
portion thereof. Title to any or all Company property may be held in the name of
the Company or one or more nominees, as the Members determine.


ARTICLE X


FISCAL MATTERS, BOOKS AND RECORDS


10.1 Bank Accounts; Investments. Capital Contributions, revenues and any other
Company funds shall be deposited by the Company in a bank account established in
the name of the Company, or shall be invested by the Company, at the direction
of the Members, in furtherance of the purposes of the Company. No other funds
shall be deposited into Company bank accounts or commingled with Company
investments. Funds deposited in the Company's bank accounts may be withdrawn
only to be invested or applied in furtherance of the Company's purposes or to be
distributed to the Members pursuant to this Agreement.


10.2 Records Required by LLC Law; Right of Inspection.


(a) During the term of the Company's existence and for a period of four (4)
years thereafter, there shall be maintained in the Company's principal office
all records required to be kept pursuant to the LLC Law, including, without
limitation, the name and current address of each of the Members, a current list
of the names, addresses, Capital Contributions and Percentage Interests of the
Members, copies of federal, state and local tax information or income tax
returns for each of the Company's tax years, copies of this Agreement and the
Certificate of Formation, including all amendments or restatements, and correct
and complete books and records of account of the Company.


(b) Each Member shall have full access to the Company's books and records at all
times.
 

 
13

--------------------------------------------------------------------------------





10.3 Books and Records of Account. The Company shall maintain adequate books and
records of account using the method of accounting determined by the Members.


10.4 Tax Returns and Information. The Members intend for the Company to be
treated as a partnership for tax purposes. The Company shall prepare or cause to
be prepared all federal, state and local income and other tax returns the
Company is required to file. Within seventy-five (75) days after the end of each
Fiscal Year, the Company shall endeavor to send to each Member such tax
information as shall be reasonably necessary for the preparation by such Member
of its federal income tax return and state income and other tax returns.


10.5 Fiscal Year. The Company's fiscal year shall end on December 31 of each
calendar year.


10.6 Tax Matters Member. The "Tax Matters Member" of the Company pursuant to
Section 6231(a)(7) of the Code shall be GN. Such Member shall take such action
as may be necessary to cause the other Member to become a "notice partner"
within the meaning of Section 6223 of the Code. Such Member shall inform the
other Member of all significant matters that may come to its attention in its
capacity as Tax Matters Member by giving notice thereof on or before the fifth
business day after becoming aware thereof and, within that time, shall forward
to the other Member copies of all significant written communications it may
receive in that capacity. Such Member may not take any action contemplated by
Sections 6222 through 6232 of the Code without the consent of all Members but
this sentence does not authorize such Member to take any action left to the
determination of an individual Member under Sections 6222 through 6232 of the
Code.


ARTICLE XI


REPRESENTATIONS, WARRANTIES, COVENANTS, INDEMNIFICATION AND INSURANCE


11.1 Representations and Warranties of GN. GN represents and warrants that it is
fully authorized to enter into and perform this Agreement without violating the
legal or equitable rights of any third party and that this Agreement has been
duly and validly executed by GN and constitutes a valid and binding obligation
upon GN enforceable against GN in accordance with its terms.


11.2 Representations, Warranties and Covenants of VQT.


(a) VQT represents and warrants that it is fully authorized to enter into and
perform this Agreement without violating the legal or equitable rights of any
third party and that this Agreement has been duly and validly executed by VQT
and constitutes a valid and binding obligation upon VQT enforceable against VQT
in accordance with its terms.
 

 
14

--------------------------------------------------------------------------------





(b) VQT represents, warrants and agrees that it will not knowingly permit, do or
commit any act or thing that would degrade, tarnish or deprecate George Foreman
("Celebrity"), George Foreman Productions, Inc. ("GFPI") or GN, or Celebrity's,
GFPI's or GN's public image in society or standing in the community.


(c) VQT represents, warrants and agrees that VQT will comply with all applicable
laws, regulations, orders, and ordinances in connection with the distribution of
the Products and any other endeavors contemplated in this Agreement, the
Trademark License and Services Agreement or otherwise and the engagement of
Celebrity's services.


(d) VQT represents, warrants and agrees that neither VQT nor any of its
representatives, agents or employees will disclose to any party or utilize any
confidential or proprietary information obtained hereunder regarding GN, GFPI or
Celebrity.


(e) VQT represents, warrants and agrees that all Products, Packaging and Other
Materials shall be manufactured, distributed and/or performed, as applicable, in
compliance with all federal, state and local laws, regulations and industry
standards pertaining thereto (collectively, the "Laws, Regulations and
Standards"), including, without limitation, the U.S. Fair Labor Standards Act.
If pursuant to the terms of the Trademark License and Services Agreement, any
Products, Packaging or Other Materials are manufactured by a third party, then
VQT shall provide in its agreement with such third party that such party will
comply with all Laws, Regulations and Standards.
 

 
15

--------------------------------------------------------------------------------





11.3 Indemnification and Advancement of Expenses.


(a) The Company shall indemnify any Person made or threatened to be made a party
to, or called as a witness or asked to submit information in, any action or
proceeding, whether civil, criminal, judicial, legislative, administrative or
investigative, including an action by or in the right of the Company to procure
a judgment in its favor, and including an action by or in the right of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise of any type or kind, domestic or foreign, which any Member or officer
of the Company is or was serving in any capacity at the request of the Company,
by reason of the fact that he, his testator or intestate, is or was a Member,
employee, representative or agent of the Company, or is or was serving such
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise in any capacity, against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys fees, incurred in
connection with such action or proceeding, or in connection with an appeal
therein; provided, however, that no such indemnification shall be made to such
Member, employee, representative or agent if a judgment or other final
adjudication adverse to the Member, employee, representative or agent
establishes that (i) the acts of such Person were committed in bad faith or were
the result of active and deliberate dishonesty and, in either case, were
material to the cause of action so adjudicated, or (ii) such Person personally
gained in fact a financial profit or other advantage to which such Person was
not legally entitled; and provided further that no such indemnification shall be
required with respect to any settlement or other nonadjudicated disposition of
any threatened or pending action or proceeding unless the Company has given its
prior consent to such settlement or other disposition.


(b) The Company may indemnify any other Person to whom the Company is permitted
to provide indemnification or the advancement of expenses by applicable law,
whether pursuant to rights granted pursuant to, or provided by, the LLC Law or
other rights created by (i) a resolution of Members, or (ii) an agreement
providing for such indemnification, it being expressly intended that this
Section 11.3 authorizes the creation of other rights in any such manner.


(c) The Company shall upon request advance to any Person entitled to
indemnification under this Section 11.3, or promptly reimburse any such Person
for, all expenses, including attorneys, fees, reasonably incurred in defending
any action or proceeding in advance of the final disposition of such action or
proceeding upon receipt of a written undertaking by or on behalf of such Person
to repay such amount as, and to the extent that, the Person receiving such
advancement is ultimately found not to be entitled to indemnification or, where
indemnification is granted, to the extent the expenses so advanced or reimbursed
by the Company exceed the indemnification to which such Person is entitled;
provided, however, that such Person shall cooperate in good faith with any
request by the Company that common counsel be utilized by the parties to an
action or proceeding who are similarly situated unless to do so
 

 
16

--------------------------------------------------------------------------------



would be inappropriate due to actual or potential differing interests between or
among such parties.


(d) The indemnification of any Person provided by this Section 11.3 shall
continue after such Person has ceased to be a Member, employee, representative
or agent of the Company and shall inure to the benefit of such Person's heirs,
executors, administrators and legal representatives.


(e) For purposes of this Section 11.3, the term "Company" shall include any
legal successor to the Company, including any company which acquires all or
substantially all of the assets of the Company in one or more transactions.


(f) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 11.3 shall not be deemed exclusive of any other rights
to which those seeking indemnification or advancement of expenses may be
entitled under any statute, rule, regulation, by-law, agreement, vote of Members
or otherwise, both as to action in an official capacity and as to action in
another capacity while holding such office.


(g) GN shall indemnify and hold harmless VQT and VQT's Affiliates licensees,
representatives, successors and assigns, and the employees, officers, directors,
agents and representatives of each of them (collectively, the "VQT Indemnitees")
from and against any and all losses, damages, costs (including, without
limitation, reasonable legal fees and expenses), liabilities or judgments
sustained, paid or incurred by the VQT Indemnitees, as a result of or in
connection with any breach or alleged breach of any of GN's representations and
warranties set forth herein; provided, however, that GN shall have the right to
control the defense of any claim or proceeding.


(h) VQT shall indemnify and hold harmless GN and GN's Affiliates licensees,
representatives, successors and assigns, and the employees, officers, directors,
agents and representatives of each of them (collectively, the "GN Indemnitees")
from and against any and all losses, damages, costs (including, without
limitation, reasonable legal fees and expenses), liabilities or judgments
sustained, paid or incurred by the GN Indemnitees, as a result of or in
connection with (i) any breach or alleged breach of any of VQT's
representations, warranties and agreements set forth herein and/or (ii) the
formulation of the Products and/or the distribution of the Products by Windmill.
 

 
17

--------------------------------------------------------------------------------



11.4 Insurance. The Company shall purchase insurance as required pursuant to the
Trademark License and Services Agreement, and also may purchase and maintain
insurance or another arrangement on behalf of any Person who is or was a Member,
employee, agent or other Person identified in Section 11.3 against any liability
asserted against such Person or incurred by such Person in such a capacity or
arising out of the status of such a Person, whether or not the Company would
have the power to indemnify such Person against that liability under Section
11.3 or otherwise. The Company shall name GN, VQT, Celebrity and GFPI (including
their respective parents, affiliates, subsidiaries, officers, employees, agents
and representatives) as additional insureds under any and all applicable
insurance policies.



ARTICLE XII


DISSOLUTION AND WINDING UP


12.1 Events Causing Dissolution. The Company shall be dissolved upon the first
of the following events to occur:


(a) (i) The unanimous consent of Members at any time to dissolve and wind up the
affairs of the Company, (ii) twelve (12) months after notice is given by a
Member of its intention to dissolve and wind up the affairs of the Company,
(iii) the determination of GN pursuant to Section 8.1(c) or (iv) the
determination of the non-breaching Member to dissolve and wind up the affairs of
the Company following a material breach by the other Member (or the Affiliates
of such other Member) of its obligations hereunder, which breach, if curable, is
not cured within thirty (30) days following notice;


(b) The bankruptcy or dissolution of a Member; or


(c) The occurrence of any other event that causes the dissolution of a limited
liability company under the LLC Law.


(d) A Member may not withdraw from the Company prior to its dissolution and
winding up. A Member which withdraws in violation of the terms hereof shall not
be entitled to receive a distribution of Distributable Funds and shall not
otherwise be entitled to received the fair value of its Membership Interest. If
a Member's wrongful acts (including, without limitation, withdrawal in violation
of the terms hereof) precipitate the dissolution and winding up of the Company,
nothing herein will be deemed to relieve such Member of its liability to the
Company and/or the other Member for damages resulting therefrom.


12.2 Winding Up. If the Company is dissolved pursuant to Section 12.1, the
Company's affairs shall be wound up as soon as reasonably practicable in the
manner set forth below.
 

 
18

--------------------------------------------------------------------------------


 

 
(a) The winding up of the Company's affairs shall be supervised by a liquidator
(the "Liquidator"). The Liquidator shall be both Members unless they otherwise
agree; provided, however, that if dissolution (i) results from a Member's breach
of its obligations hereunder, the Liquidator will be the non-breaching Member or
(ii) takes place pursuant to Section 8.1(c) above, the Liquidator will be GN.


(b) In winding up the affairs of the Company, the Liquidator shall have full
right and unlimited discretion, in the name of and for and on behalf of the
Company to:


(i) Prosecute and defend civil, criminal or administrative suits;


(ii) Collect Company assets, including obligations owed to the Company;


(iii) Settle and close the Company's business;


(iv) Dispose of and convey all Company property;


(v) Pay all reasonable selling costs and other expenses incurred in connection
with the winding up of the proceeds of the disposition of Company property;


(vi) Discharge the Company's known liabilities and, if necessary, to set up, for
a period not to exceed five (5) years after the date of dissolution, such cash
reserves as the Liquidator may deem reasonably necessary for any contingent or
unforeseen liabilities or obligations of the Company;


(vii) Distribute any remaining proceeds from the sale of Company Property to the
Members;


(viii) Prepare, execute, acknowledge and file articles of dissolution under the
LLC Law and any other certificates, tax returns or instruments necessary or
advisable under any applicable law to effect the winding up and termination of
the Company; and


(ix) Exercise, without further authorization or consent of any of the parties
hereto or their legal representatives or successors in interest, all of the
powers conferred upon the Members under the terms of this Agreement to the
extent necessary or desirable in the good faith judgment of the Liquidator to
perform its duties and functions. While acting in such capacity on behalf of the
Company, the Liquidator shall be entitled to the indemnification rights set
forth in the Certificate of Formation and in Article XI.



19

--------------------------------------------------------------------------------



12.3 Compensation of Liquidator. The Liquidator appointed as provided herein, if
a party other than the Members or their Affiliates, shall be entitled to receive
such reasonable compensation for its services as shall be agreed upon by the
Liquidator and the Members.



 
12.4
Distribution of Company Property and Proceeds of Sale Thereof.



(a) Upon completion of all desired sales of the Company's property, and after
payment of all selling costs and expenses, the Liquidator shall distribute the
proceeds of such sales, and any Company property that is to be distributed in
kind, to the following groups in the following order of priority:


(i) to satisfy Company liabilities to creditors, including Members who are
creditors, to the extent otherwise permitted by law (other than for past due
Company distributions), whether by payment or establishment of reserves;


(ii) to satisfy Company obligations to Members and former Members to pay past
due Company distributions; and


(iii) then, to the Members, in accordance with the positive balances in their
respective Capital Accounts.


All distributions required under this Section 12.4 shall be made to the Members
by the end of the taxable year in which the liquidation occurs or, if later,
within 90 days after the date of such liquidation.


(b) The claims of each priority group specified above shall be satisfied in full
before satisfying any claims of a lower priority group. If the assets available
for disposition are insufficient to dispose of all of the claims of a priority
group, the available assets shall be distributed in proportion to the amounts
owed to each creditor or the respective Membership Interests of each Member in
such group.


12.5 Specified Assets. Notwithstanding any contrary implication herein, in the
event of dissolution, Product formulations shall be retained by VQT and shall
not be considered Company property, and all rights in and to the Foreman Indicia
and the Brand shall be retained by GN and shall not be considered Company
property.


12.6 Final Audit. Within a reasonable time following the completion of the
liquidation, the Liquidator shall supply to each of the Members a statement that
shall set forth the assets and the liabilities of the Company as of the date of
complete liquidation and each Member's pro rata portion of distributions
pursuant to Section 12.4.
 

 
20

--------------------------------------------------------------------------------






ARTICLE XIII


MISCELLANEOUS PROVISIONS


13.1 Notice. All notices permitted or required to be given to any Person
hereunder must be given in writing and will be deemed to be duly given on the
date of delivery if delivered in person or sent by facsimile transmission or on
the earlier of actual receipt or three (3) business days after the date of
mailing if mailed by registered or certified mail, first class postage prepaid,
return receipt requested, to such Person, at the last known address of such
Person on the Company records. Copies of all notices to GN shall simultaneously
be sent to Franklin, Weinrib, Rudell & Vassallo, P.C., 488 Madison Avenue, New
York, NY 10021, Facsimile Number (212) 308-0642, Attention: Kenneth M. Weinrib,
Esq.


13.2 Counterparts. This Agreement may be executed in several counterparts, each
of which will be deemed an original but all of which will constitute one and the
same.


13.3 Entire Agreement. This Agreement and the Exhibits hereto constitute the
entire agreement between the parties hereto and contain all of the agreements
between such parties with respect to the subject matter hereof. This Agreement
(including the Exhibits hereto) supersedes any and all other agreements, either
oral or written, between such parties with respect to the subject matter hereof.
There are no representations, warranties or covenants by GN other than those set
forth in this Agreement and the Trademark License and Services Agreement.


13.4 Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.


13.5 Amendment. This Agreement may be amended only by a written agreement
executed by all Members.


13.6 Binding Effect. Subject to the provisions of this Agreement relating to
transferability, this Agreement will be binding upon and shall inure to the
benefit of the parties, and their respective successors and permitted assigns.


13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be wholly performed therein. Subject to Section 13.10 below, the parties
hereto hereby consent to
 

 
21

--------------------------------------------------------------------------------



the venue and personal jurisdiction in the Supreme Court of the State of New
York or any United States District Court within the State of New York and courts
with appellate jurisdiction therefrom. In the event of a direct conflict between
the provisions of this Agreement and the mandatory provisions of the LLC Law or
any provision of the Certificate of Formation, the LLC Law and the Certificate
of Formation, in that order of priority, will control.


13.8 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall (and shall cause its Affiliates to)
execute and deliver any additional documents and instruments and perform such
acts as may be necessary or appropriate to effectuate and perform the provisions
of this Agreement. No Member shall withhold its signature or fail to attend
meetings of Members for purposes of frustrating the implementation of the
transactions contemplated by this Agreement.


13.9 Construction. In resolving any dispute or construing any provision in this
Agreement, there shall be no presumption made or inference drawn (a) because the
attorneys for one of the parties drafted this Agreement, (b) because of the
drafting history of this Agreement, or (c) because of the inclusion of a
provision not contained in a prior draft or the deletion of a provision
contained in a prior draft.


13.10 Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in New York City
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.


13.11 Miscellaneous. The failure of either party hereto to exercise in any
respect any right provided for herein shall not be deemed a waiver of any right
hereunder. The headings of sections and other subdivisions of this Agreement are
for convenient reference only, and shall not be used in any way to govern,
limit, modify or construe this Agreement or otherwise be given any legal effect.
VQT's remedies shall be limited to the right, if any, to obtain damages at law
in the event of a breach hereunder by GN, and VQT shall not have the right in
such event to equitable relief or to enjoin or restrain the use and exploitation
of the Foreman Indicia or the services of George Foreman. It is understood and
agreed that in the event an act of government, war, fire, flood, an Act of God
or labor trouble, or any other similar or dissimilar reasons beyond the control
of a party to this Agreement prevents the performance by such party of the
provisions of this Agreement, then such nonperformance shall not be considered a
breach of this Agreement and such nonperformance shall be excused while the
conditions described herein prevail.







22

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
set below their names, to be effective on the date first above written.


 


            G-NUTRITIONAL, LLC
            BY: George Foreman Ventures, LLC, Managing Member
            By: /s/ Efrem Gerszberg                                  
            Name: Efrem Gerszberg                           
            Title: President                                           
 
 


     VITAQUEST INTERNATIONAL LLC


             By: /s/ Keith Frankel                           
                 Name: Keith Frankel                            
                             Title: President                           
            
 
 
 

 
23

--------------------------------------------------------------------------------


 

 
EXHIBIT 4.1


[Initial Capital Contributions and Cash Flow Schedule]


Initial Capital Contributions


1) GN - $175,350 (i.e., 50.1%) payable promptly following execution of this
Agreement.


2) VQT - $174,650 (i.e., 49.9%) payable promptly following execution of this
Agreement.




Cash Flow Schedule and Initial Budget


To be provided by VQT to GN within thirty (30) days of the complete execution of
this Agreement.
 
 
 
 
 
 
 
 
24
 
 
 
 
 
 
 
 